Exhibit 10.2

 

Execution Version

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 14, 2011, is entered into by and among CONTINENTAL MATERIALS CORPORATION,
a Delaware corporation (the “Company”), the financial institutions that are or
may from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Credit Agreement, dated as
of April 16, 2009, by and among the Company, the Lender and the Administrative
Agent, as amended by that certain First Amendment to Credit Agreement, dated as
of November 18, 2009, by and among the Company, the Lender and the
Administrative Agent (the “First Amendment”), as further amended by that certain
Waiver and Second Amendment to Credit Agreement, dated as of April 15, 2010, by
and among the Company, the Lender and the Administrative Agent (the “Second
Amendment”), as further amended by that certain Third Amendment to Credit
Agreement, dated as of November 12, 2010, by and among the Company, the Lender
and the Administrative Agent (the “Third Amendment”), and as further amended by
that certain Fourth Amendment to Credit Agreement, dated as of December 31,
2010, by and among the Company, the Lender and the Administrative Agent (the
“Fourth Amendment”) (as further amended, restated or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lender previously (i) made
available to the Company a revolving credit facility in the amount of
$20,000,000 (reduced to $13,500,000 from and after October 1, 2010 pursuant to
the Second Amendment), and (ii) funded a term loan in the original principal
amount of $10,000,000;

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) extend the maturity date of the Revolving Loan and Term
Loan to May 1, 2013, (ii) consent to the incorporation of Williams
EcoLogix, Inc., a Delaware corporation and Wholly-Owned Subsidiary of the
Company (“Williams EcoLogix”), and include Williams EcoLogix as a “Loan Party”
under the Credit Agreement and as a “Grantor” and “Guarantor” under the Guaranty
and Collateral Agreement, (iii) replace the existing Minimum Adjusted EBITDA
financial covenant contained in Section 11.13.1 of the Credit Agreement with a
Fixed Charge Coverage Ratio of 1.15 to 1.00 commencing with the Fiscal Quarter
ending July 2, 2011, (iv) modify the principal payment schedule in respect of
the Term Loan commencing June 30, 2011, (v) reduce the Revolving Commitment to
$12,000,000 from and after January 1, 2012, and (vi) modify the pricing
applicable to the Revolving Loan and Term Loan, in each case, on the terms and
conditions set forth herein;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Williams EcoLogix is a newly-formed entity and the parties hereto
anticipate that Williams EcoLogix will have negative EBITDA for a period of time
following the date hereof; and

 

WHEREAS, in order to address the anticipated negative EBITDA of Williams
EcoLogix and the impact such negative EBITDA might have in respect of the Fixed
Charge Coverage Ratio, the Lender is willing to permit the making of unsecured
subordinated loans to Williams EcoLogix and to include the amount of such
subordinated loans in the calculation of the Fixed Charge Coverage Ratio, on the
terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

Section 1.  Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

 

Section 2.  Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 5 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

 

A.            Section 1.1.  Section 1.1 of the Credit Agreement is hereby
amended as follows:

 

(1)           The definition of “Applicable Margin” is hereby deleted in its
entirety and replaced with the following and Exhibit A to this Amendment is
hereby reinserted into the Credit Agreement as Annex C thereto:

 

“Applicable Margin - see Annex C hereto.”

 

(2)           The last sentence in the definition of “LIBOR Rate” is hereby
deleted in its entirety and replaced with the following:

 

“Notwithstanding anything to the contrary contained herein, for purposes of
calculating the rate of interest in this Agreement and any Note, in no event
shall the LIBOR Rate be below one percent (1.0%).”

 

(3)           The definition of “Fixed Charge Coverage Ratio” is hereby deleted
in its entirety and replaced with the following:

 

“Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the sum for such period of (i) Adjusted EBITDA, plus (ii) the aggregate
Fixed Charge Cure Amount, if any, received in cash by Williams EcoLogix with
respect to any quarterly period during such Computation Period, minus (iii) the
sum of income taxes

 

2

--------------------------------------------------------------------------------


 

paid in cash by the Loan Parties (excluding the aggregate amount of federal
income taxes paid during such Computation Period with respect to the amendment
to the carryback of the Company’s 2009 net operating loss to the extent such
amount does not exceed $360,000 in the aggregate and such amount is consistent
with the Company’s amended tax return for calendar year 2009 and carryback of
the Company’s 2009 net operating loss) and all unfinanced Capital Expenditures
to (b) the sum for such period of (i) Interest Expense, plus (ii) required
payments of principal of Funded Debt (including the Term Loan but excluding the
Revolving Loans).”

 

(4)           The definition of “Loan Party” is hereby deleted in its entirety
and replaced with the following:

 

“Loan Party means the Company and each Subsidiary (including, without
limitation, (x) each Guarantor referenced in the Guaranty and Collateral
Agreement, and (y) each Guarantor that becomes a party to the Guaranty and
Collateral Agreement after the Closing Date by executing a joinder thereto,
including Williams EcoLogix).”

 

(5)           The last sentence in the definition of “Prime Rate” is hereby
deleted in its entirety and replaced with the following:

 

“Notwithstanding anything to the contrary contained herein, for purposes of
calculating the rate of interest in this Agreement and any Note, in no event
shall the Prime Rate be below three percent (3.0%).”

 

(6)           The definition of “Revolving Commitment” is hereby deleted in its
entirety and replaced with the following:

 

“Revolving Commitment means (a) $13,500,000 at all times prior to January 1,
2012, and (b) $12,000,000 at all times from and after January 1, 2012, as
reduced from time to time pursuant to Section 6.1.”

 

(7)           The definition of “Term Loan Maturity Date” is hereby deleted in
its entirety and replaced with the following:

 

“Term Loan Maturity Date means the earlier of (a) May 1, 2013 or (b) the
Termination Date.”

 

(8)           The definition of “Termination Date” is hereby deleted in its
entirety and replaced with the following:

 

3

--------------------------------------------------------------------------------


 

“Termination Date means the earlier to occur of (a) May 1, 2013 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”

 

B.            Additional Definitions in the Credit Agreement.  The following
defined terms are hereby added to Section 1.1 of the Credit Agreement in their
appropriate alphabetical position:

 

“Fifth Amendment means that certain Fifth Amendment to Credit Agreement, dated
as of April 14, 2011, by and among the Company, the Lender and the
Administrative Agent.”

 

“Fixed Charge Cure Amount means the Subordinated Debt loaned to Williams
EcoLogix from time to time pursuant to and in accordance with the terms and
conditions contained in Section 3 of the Fifth Amendment.”

 

“Williams EcoLogix means Williams EcoLogix, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary of the Company.”

 

C.            Section 6.4.2.  Section 6.4.2 (Term Loan) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following (provided that
the following changes to the schedule of principal payments shall have no impact
on the principal payments made prior to the date hereof):

 

“6.4.2      Term Loan.  The principal amount of the Term Loan shall be paid in
installments as follows:

 

Payment Date

 

Term Loan

 

 

 

 

 

June 30, 2011

 

$

250,000

 

September 30, 2011

 

$

250,000

 

December 31, 2011

 

$

250,000

 

March 31, 2012

 

$

250,000

 

June 30, 2012

 

$

375,000

 

September 30, 2012

 

$

375,000

 

December 31, 2012

 

$

375,000

 

March 31, 2013

 

$

375,000

 

 

Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Term Loan Maturity Date.”

 

D.            Section 10.1.3.  Section 10.1.3 (Compliance Certificates) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

4

--------------------------------------------------------------------------------


 

“10.1.3    Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing (i) a computation of each of the financial
ratios, restrictions and requirements set forth in Section 11.13 along with a
computation of the Total Cash Flow Leverage Ratio of the Loan Parties as
provided in the definition of “Applicable Margin” set forth herein and stating
that such officer has not become aware of any Event of Default or Unmatured
Event of Default that has occurred and is continuing or, if there is any such
event, describing it and the steps, if any, being taken to cure it and (ii) to
the extent there has been a change in the corporate structure of the Company or
the Subsidiaries since the previously delivered compliance certificate under
this Section 10.1.3, an updated organizational chart listing all Subsidiaries
and the jurisdictions of their respective incorporation.”

 

E.             Section 11.13.1.  Section 11.13.1 (Minimum Adjusted EBITDA) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“11.13.1  Minimum Adjusted EBITDA.  Not permit Adjusted EBITDA for any
Computation Period to be less than the applicable amount set forth below for
such Computation Period (provided that the Computation Period ending April 2,
2011 shall be the final Computation Period for this financial covenant):

 

Computation
Period Ending

 

Adjusted EBITDA

 

 

 

 

 

April 2, 2011

 

$

(600,000

)”

 

F.             Section 11.13.2.  Section 11.13.2 (Minimum Fixed Charge Coverage
Ratio) of the Credit Agreement is hereby deleted in its entirety and replaced
with the following:

 

“11.13.2  Minimum Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than 1.150 to 1.00 for such
Computation Period, commencing with the Computation Period ending July 2, 2011.”

 

Section 3.  Cure Right.  In the event that the Company fails to comply with the
Fixed Charge Coverage Ratio contained in Section 11.13.2 with respect to any
particular Computation Period (each, a “Fixed Charge Ratio Default”) and the
EBITDA of Williams EcoLogix for such Computation Period is negative (it being
agreed by the parties hereto that for purposes of such

 

5

--------------------------------------------------------------------------------


 

determination each component of EBITDA shall be calculated on a stand-alone
basis for Williams EcoLogix in a manner acceptable to the Administrative Agent
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Loan Document) (the negative EBITDA of Williams EcoLogix with respect
to any Computation Period, the “Williams EcoLogix Negative EBITDA Amount”), the
Company shall have the right to cure such Event of Default so long as the
following terms and conditions are satisfied (the “Cure Right”):

 

A.            The Cure Right shall only be available to the Company to cure a
particular Fixed Charge Ratio Default to the extent such Fixed Charge Ratio
Default would be cured by adding to EBITDA for the particular Computation Period
an amount not exceeding the Williams EcoLogix Negative EBITDA Amount.

 

B.            In the event the Company desires to cure a particular Fixed
Charged Ratio Default, the Company shall deliver to the Administrative Agent
irrevocable written notice of the Company’s intent to cure (a “Cure Notice”) no
later than fifteen (15) days after the date on which financial statements and a
Compliance Certificate as of and for the period ending on the last day of the
particular Computation Period are required to be delivered; provided, however,
the Cure Right may not be exercised after June 30, 2012.

 

C.            The Cure Notice shall set forth the calculation of the Williams
EcoLogix Negative EBITDA Amount and the related Fixed Charge Cure Amount
referenced below.

 

D.            In the event the Company delivers a Cure Notice, an unsecured
subordinated loan satisfying the requirements for “Subordinated Debt” under the
Credit Agreement shall be made to Williams EcoLogix and the amount of such
subordinated loan shall not be less than the Fixed Charge Cure Amount referenced
below, provided that such subordinated loan shall be made no later than three
(3) days after receipt by Administrative Agent of the Cure Notice (the “Required
Subordinated Loan Date”).  The “Fixed Charge Cure Amount” shall equal an amount
which, when added to EBITDA for the particular Computation Period as provided in
the definition of Fixed Charge Coverage Ratio, would result in the Company being
in pro forma compliance with such covenant for the particular Computation
Period, provided that such amount shall in no event exceed the Williams EcoLogix
Negative EBITDA Amount with respect to such Computation Period.  The Williams
EcoLogix Negative EBITDA Amount with respect to any particular Computation
Period shall be reduced by any Fixed Charge Cure Amounts previously paid with
respect to any period included in such Computation Period.

 

E.             The terms and conditions of any Subordinated Debt loaned to
Williams EcoLogix pursuant to this Cure Right shall be satisfactory to
Administrative Agent in all respects.  Prior to the funding of any Fixed Charge
Cure Amount, the Company shall deliver to the Administrative Agent complete
copies of the final instruments, agreements and documents in respect of the

 

6

--------------------------------------------------------------------------------


 

applicable Subordinated Debt and each lender of such Subordinated Debt (along
with each Loan Party) shall execute and deliver to the Administrative Agent a
Subordination Agreement in the form attached hereto as Exhibit B.

 

F.             From the delivery date of a Cure Notice until the earlier to
occur of the Required Subordinated Loan Date and the date on which
Administrative Agent is notified that the required subordinated loan will not be
made (it being agreed that failure to pay the required subordinated loan shall
constitute a separate and distinct Event of Default hereunder), the Event of
Default in respect of which the Cure Notice was delivered shall not be deemed to
exist for purposes of (and neither Administrative Agent nor any Lender shall
exercise rights in respect thereof) the imposition of default interest or
default Letter of Credit fees, acceleration of the Obligations, termination of
the Commitments or the exercise of any enforcement remedy against any Loan Party
or any property of a Loan Party; provided (x) nothing herein shall prevent or
limit Administrative Agent from exercising any of its rights under any
Subordination Agreement so long as such Event of Default exists and (y) until
timely receipt of the Fixed Charge Cure Amount, an Event of Default shall be
deemed to exist for all other purposes of the Credit Agreement, including,
without limitation, Section 12.2 of the Credit Agreement, and the other Loan
Documents.

 

G.            Upon timely receipt by Williams EcoLogix in cash of the Fixed
Charge Cure Amount, the applicable Fixed Charge Ratio Default shall be deemed
cured.

 

H.            To the extent a Fixed Charge Cure Amount is included in the
calculation of EBITDA as provided herein, such amount shall be deemed added to
EBITDA with respect to the applicable quarterly periods in the particular
Computation Period and the EBITDA for such quarterly periods shall be deemed
permanently increased by such amount for purposes of calculating the Fixed
Charge Coverage Ratio for subsequent periods.

 

Section 4.  Revolving Loan Note and Term Loan Note.  It is hereby agreed and
understood that the Revolving Loan Note and the Term Loan Note remain in full
force and effect and that the Obligations evidenced thereby remain due and
payable on the terms set forth therein and in the Credit Agreement, except that
the face amount of the Revolving Loan Note shall be reduced from $13,500,000 to
$12,000,000 on January 1, 2012 so long as the Revolving Outstandings are below
$12,000,000 on such date.  The Revolving Loan Note shall be deemed amended to
reflect such reduction.

 

Section 5.  Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 5 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the Term
Loan, the Revolving Loan Note, the Term Loan Note, and/or any other defined
terms or any Loan Documents in any Loan Documents shall be deemed to be a
reference to any such defined terms or such agreements as such terms or
agreements are

 

7

--------------------------------------------------------------------------------


 

amended or modified by this Amendment.  Any breach of any representation,
warranty, covenant or agreement contained in this Amendment shall be deemed to
be an Event of Default for all purposes of the Credit Agreement.

 

Section 6.  Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the satisfaction, or waiver by the Administrative Agent, of the following
conditions precedent on or before the date hereof (unless otherwise provided or
agreed to by the Administrative Agent) in addition to the conditions precedent
specified in Section 12.2 of the Credit Agreement:

 

A.            The Company shall have paid and/or reimbursed all reasonable fees,
costs and expenses relating to this Amendment and owed to the Lender pursuant to
the Credit Agreement in connection with this Amendment.

 

B.            The Company shall have delivered, or caused to be delivered,
original fully completed, dated and executed originals of (i) this Amendment,
(ii) amendments to the Mortgages in respect of the Mortgaged Properties, (iii) a
joinder to the Guaranty and Collateral Agreement executed by Williams EcoLogix,
(iv) a Perfection Certificate executed by Williams EcoLogix, (v) a Secretary
Certificate in respect of Williams EcoLogix along with its organizational
documents, and board resolutions authorizing Williams EcoLogix to become a party
to the Loan Documents, and (vi) such other certificates, instruments, agreements
or documents as the Administrative Agent may reasonably request (each of the
foregoing certificates, instruments, agreements and documents described in this
Section 5(B) (other than this Amendment) which constitute Loan Documents are
hereinafter referred to collectively as the “Other Documents”).

 

C.            The Company shall have delivered certified copies of all documents
evidencing any necessary corporate action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of this Amendment and the Loan Documents referenced herein.

 

D.            The Company shall have delivered, or caused to be delivered, a
date-down endorsement to the title insurance policy issued to the Administrative
Agent with respect to the Mortgaged Property located at Colton, California and
owned by Williams Furnace, which shall be acceptable to the Administrative Agent
in all respects.

 

E.             The Company shall have delivered, or caused to be delivered,
current and updated liability and property insurance certificates evidencing the
existence of the insurance required to be maintained pursuant to
Section 10.3(b) of the Credit Agreement, together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

 

F.             The Administrative Agent shall have received (i) a UCC-1
financing statement in respect of Williams EcoLogix covering all of its rights,
properties and assets, and such financing statement shall be satisfactory to the
Administrative Agent in form and substance, and (ii) the original stock
certificate of Williams EcoLogix evidencing

 

8

--------------------------------------------------------------------------------


 

100% of the issued and outstanding shares of Williams EcoLogix along with an
original stock power (in blank) in favor of the Administrative Agent.

 

G.            The Company shall have delivered, or caused to be delivered, a
preliminary Compliance Certificate for the fiscal quarter ended April 2, 2011,
which shall include a preliminary calculation of Total Cash Flow Leverage for
purposes of determining the pricing level upon the effectiveness of this
Amendment, it being agreed that the final Compliance Certificate for such fiscal
quarter shall be delivered by April 22, 2011.

 

H.            The following statements shall be true and correct and the
Company, by executing and delivering this Amendment to the Lender and the
Administrative Agent, hereby certifies that the following statements are true
and correct as of the date hereof:

 

(1)           Other than as expressly contemplated by this Amendment, since the
date of the most recent financial statements furnished by the Company to the
Administrative Agent (which financial statements were true and correct in all
material respects and otherwise conformed to the requirements set forth in the
Credit Agreement for such financial statements), there shall have been no change
which has had or will have a material adverse effect on the business,
operations, properties or financial condition of the Loan Parties taken as a
whole;

 

(2)           The representations and warranties of the Company set forth in the
Credit Agreement and the other Loan Documents (as amended by this Amendment and
including Williams EcoLogix as a Loan Party with respect thereto) are true and
correct in all respects on and as of the date of this Amendment with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and no
Unmatured Event of Default or Event of Default has occurred and is continuing;
and

 

(3)           No consents, licenses or approvals are required in connection with
the execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Lender.

 

Section 7.  Miscellaneous.

 

A.            Except as expressly amended and modified by this Amendment, the
Credit Agreement and the other Loan Documents are and shall continue to be in
full force and effect in accordance with the terms thereof.

 

B.            This Amendment may be executed by the parties hereto in
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

C.            This Amendment shall be construed in accordance with and governed
by the internal laws, and not the laws of conflict, of the State of Illinois.

 

D.            The headings contained in this Amendment are for ease of reference
only and shall not be considered in construing this Amendment.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Steven M. Cohen

 

 

Steven M. Cohen

 

 

Managing Director & Senior Vice President

 

11

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT, AGREEMENT, CONSENT
AND REAFFIRMATION OF LOAN PARTIES

 

Each of the undersigned Loan Parties, for good and valuable consideration,
receipt of which is hereby acknowledged:  (a) hereby acknowledges receipt of a
copy of the foregoing Amendment, acknowledges that such Loan Party has read and
reviewed the terms thereof, and acknowledges that such Loan Party has been
afforded an adequate opportunity to have the foregoing Amendment reviewed by
such Loan Party’s counsel; (b) hereby consents to the terms and conditions of
the foregoing Amendment; and (c) hereby acknowledges and agrees that such Loan
Party’s duties, obligations and liabilities to the Administrative Agent and/or
the Lender under the Guaranty and Collateral Agreement shall be continuing and
shall remain in full force and effect against such Loan Party irrespective of
the amendments to the Credit Agreement contained in the foregoing Amendment or
any other amendments or modifications to any of the other Loan Documents.

 

In addition to the foregoing, each of the undersigned Loan Parties (i) hereby
ratifies, reaffirms and confirms its pledge, hypothecation, and grant of a
continuing lien and first priority security interest in favor of the
Administrative Agent in all of the assets of such Loan Party pledged to the
Administrative Agent under the Guaranty and Collateral Agreement (subject to the
terms and conditions set forth therein), and (ii) hereby acknowledges that such
pledge shall continue in full force and effect securing the Secured Obligations
under and as defined in the Guaranty and Collateral Agreement notwithstanding
the execution and delivery of the foregoing Amendment.

 

IN WITNESS WHEREOF, each of the undersigned Loan Parties has duly executed this
Acknowledgment, Agreement, Consent and Reaffirmation of Loan Parties to the
Fifth Amendment to Credit Agreement as of April 14, 2011.

 

 

MCKINNEY DOOR AND HARDWARE, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

TRANSIT MIX CONCRETE CO.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

12

--------------------------------------------------------------------------------


 

 

TRANSIT MIX OF PUEBLO, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

WILLIAMS FURNACE CO.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

PHOENIX MANUFACTURING, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

CASTLE CONCRETE COMPANY

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

EDENS INDUSTRIAL PARK INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

WILLIAMS ECOLOGIX, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ANNEX C
TO THE CREDIT AGREEMENT

 

APPLICABLE MARGIN

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

 

 

 

 

Revolving Loan and
Term Loan

 

 

 

 

 

Level

 

Total Cash Flow Leverage Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 1.50 to 1.0

 

2.25

%

0.25

%

0.375

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Equal to or greater than 1.50 to 1.0 but less than 2.0 to 1.0

 

2.75

%

0.50

%

0.375

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Equal to or greater than 2.0 to 1.0 but less than 2.50 to 1.0

 

3.25

%

1.00

%

0.375

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Equal to or greater than 2.50 to 1.0 but less than 3.0 to 1.0

 

3.75

%

1.50

%

0.375

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Equal to or greater than 3.0 to 1.0

 

4.25

%

2.00

%

0.375

%

1.50

%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides the annual and quarterly financial statements and
other information pursuant to Sections 10.1.1 or 10.1.2, as applicable, and the
related Compliance Certificate, pursuant to Section 10.1.3.  Each Compliance
Certificate shall include a calculation of the Total Cash Flow Leverage Ratio of
the Loan Parties as of the last day of the applicable fiscal quarter (including
the last fiscal quarter of each fiscal year).  Notwithstanding anything
contained in this paragraph to the contrary, (a) if the Company fails to deliver
the financial statements and Compliance Certificate in accordance with the
provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the Base
Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon Level
V above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; (b) no reduction to any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has occurred
and is continuing; and (c) notwithstanding anything to the contrary contained
herein, the Applicable Margin on the

 

14

--------------------------------------------------------------------------------


 

effective date of the Fifth Amendment shall be based on Level IV and such margin
shall continue until the date on which the financial statements and Compliance
Certificate are delivered for the Fiscal Quarter ending July 2, 2011 (at which
point the margin may be adjusted as provided above).

 

15

--------------------------------------------------------------------------------